
	

114 S478 IS: Career Ready Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 478
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Kaine (for himself, Ms. Baldwin, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To promote career readiness indicators and career counseling for students.
	
	
		1.Short title
 This Act may be cited as the Career Ready Act of 2015.
		2.Career readiness indicators
 (a)Adequate yearly progressSection 1111(b)(2)(C)(vii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vii)) is amended—
 (1)by striking include other academic indicators and inserting include other college and career ready indicators; and (2)by striking such as achievement on and all that follows through the end of the clause and inserting
					
 such as—(I)achievement on additional State or locally administered assessments; (II)decreases in grade-to-grade retention rates;
 (III)attendance rates and rates of chronic absenteeism; (IV)the number and percentage of students attaining recognized postsecondary credentials, as defined by the Workforce Innovation and Opportunity Act, while in secondary school;
 (V)the number and percentage of students attaining State and local adjusted levels of performance, as defined in section 113(b) of the Carl D. Perkins Career and Technical Education Act of 2006, and reported by the State in a manner consistent with section 113(c) of such Act;
 (VI)measures that integrate preparation for postsecondary education and the workforce, including measures of performance in coursework sequences that include rigorous academics, work-based learning, and career and technical education;
 (VII)performance on assessments of career readiness; (VIII)rates of enrollment, remediation, persistence, and completion of postsecondary education; and
 (IX)the number, percentage, and changes in the percentages of students completing gifted and talented, advanced placement, and college preparatory courses..
 (b)State report card optional informationSection 1111(h)(1)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(D)) is amended—
 (1)in clause (vi), by striking and after the semicolon; (2)in clause (vii), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (viii)the number and percentage of students enrolled in each public secondary school in the State who attain State and local adjusted levels of performance, as defined in section 113(b) of the Carl D. Perkins Career and Technical Education Act of 2006, and reported by the State in a manner consistent with section 113(c) of such Act;
 (ix)the number and percentage of students enrolled in each public secondary school in the State that attain a recognized postsecondary credential, as defined in section 3 of the Workforce Innovation and Opportunity Act, while in secondary school; and
 (x)for high schools— (I)the high school graduation rate; and
 (II)rates of enrollment, remediation, persistence, and completion of postsecondary education for students..
 3.Career guidance and counselingSection 5421 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245) is amended— (1)in subsection (a)(2)(B), by striking for initiating or expanding school counseling and inserting for initiating, enriching, or expanding school counseling and career guidance;
 (2)in subsection (b)(2)— (A)in subparagraph (D)—
 (i)by inserting local workforce development board described in section 107 of the Workforce Opportunity and Investment Act (29 U.S.C. 3122), regional economic development agencies, area career and technical education schools (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006), local businesses and industries, organizations offering apprenticeship programs, tribal organizations, labor organizations, programs leading to a recognized postsecondary credential, after social service agencies,; and
 (ii)by inserting , where appropriate in the case of secondary school applications after school-linked services integration; (B)in subparagraph (G), by striking and after the semicolon;
 (C)in subparagraph (H) by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
					
 (I)describe how the local educational agency will provide college and career awareness and exploration activities, which may begin prior to a student entering high school; and
 (J)describe how the local educational agency will provide students with comprehensive and timely school counseling that addresses both college and career planning needs.; and
 (3)in subsection (c)(2)— (A)in subparagraph (K) by striking and after the semicolon;
 (B)in subparagraph (L) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (M)develop and implement comprehensive school counseling programs that align with the local educational agency's application;
 (N)in the case of a program serving secondary schools, identify regional workforce trends in collaboration with entities with expertise in identifying such trends, such as local workforce development boards described in section 107 of the Workforce Opportunity and Investment Act (29 U.S.C. 3122) and regional economic development organizations;
 (O)in the case of a program serving secondary schools, train counselors to effectively provide students with labor market information;
 (P)in the case of a program serving secondary schools, develop and implement a process for school counselors and school counselor programs to access the information regarding the regional workforce trends identified in paragraph (N);
 (Q)where appropriate, develop and implement integrated, job-embedded, and ongoing professional development programs for counselors and other educators involved in preparing students for postsecondary opportunities and careers; and
 (R)where appropriate, develop personalized learning plans for each student that map a defined program of study based on the student’s academic and career goals..
				
